         Case 2:21-cv-00029-BLW Document 15 Filed 02/03/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF IDAHO


  TCF INVENTORY FINANCE, INC.,
                                                      Case No. 2:21-cv-00029-BLW
          Plaintiff,

  v.                                                  TEMPORARY RESTRAINING
                                                      ORDER
  CCB SERVICES, LLC,
  MATTHEW EUGENE SHARDY, and
  STEPHANIE ANN SHARDY,

          Defendants.



       Before the Court is a Motion for Temporary Restraining Order and Preliminary

Injunction (the “Motion”) filed by Plaintiff TCF Inventory Finance, Inc. (“TCFIF”) (Dkt. 8). For

the reasons explained below, the Court will GRANT a temporary restraining order.

       Based on allegations made by TCFIF in the Complaint, as well as the additional

declaration, exhibits and other evidence proffered on this Motion, Defendant CCB Services, LLC

(“Borrower”) is in default of its obligations under the Security Agreement described in and

attached to the Complaint. TCFIF has presented evidence that Borrower has possession,

custody, and control of the Subject Collateral, as identified in the Complaint on file in this

matter, in which TCFIF has properly perfected security interests. The Subject Collateral is easily

movable and can be easily damaged by misuse or intentional acts. This Court finds evidence that

this temporary restraining order is necessary for the preservation of the Subject Collateral. The

Subject Collateral identified in Exhibit 3 of the Complaint has an estimated value of

$167,983.21.

       This Court further finds that TCFIF has a substantial likelihood of prevailing on the merits
            Case 2:21-cv-00029-BLW Document 15 Filed 02/03/21 Page 2 of 4




of its claims, including its claim to possession of the Subject Collateral described in the Complaint.

          This Court further finds that TCFIF has no adequate remedy at law because if the Subject

Collateral is sold, hidden, destroyed, concealed, disposed of, transferred, and/or abandoned, or

the proceeds thereof are hidden, destroyed, concealed, disposed of, or transferred, TCFIF could

lose its bargained-for security. There is an immediate danger that TCFIF will be unable to obtain

possession over the Subject Collateral or that the value of such property may become

substantially impaired, destroying the bargained-for security. TCFIF has further alleged and

presented evidence that TCFIF will lose its agreed security absent immediate relief. This Court

therefore finds that TCFIF will be severely and irretrievably damaged absent the requested relief.

This harm outweighs the harm that such relief may cause Borrower.

          Finally, this Court finds that a temporary restraining order will not disserve the public

interest. To the contrary, the public interest in promoting the enforcement of contracts and

encouraging financing will be aided by issuing this injunction. Issuance of the requested relief

promotes judicial efficiency and minimizes the potential for the improper disposition of the Subject

Collateral and the need for exercise of contractual self-help remedies, all of which will benefit the

public.

          NOW, THEREFORE, IT IS HEREBY ORDERED that Defendant CCB Services, LLC

and its officers, directors, agents, representatives, and employees, as well as any others acting on

their behalf, are restrained from doing the following:

                 1.     Transferring any interest by sale, pledge, or grant of security interest or

otherwise disposing of, transferring, or encumbering the Subject Collateral;

                 2.     Concealing, hiding, or otherwise removing the Subject Collateral;

                 3.     Impairing the value of any of the Subject Collateral; and


                                                  2
          Case 2:21-cv-00029-BLW Document 15 Filed 02/03/21 Page 3 of 4




               4.      Removing the Subject Collateral from the places of business of Borrower

or otherwise outside of the jurisdiction of this Judicial District;

               5.      Disposing of the proceeds from the transfer of any interest of the Subject

Collateral that may have occurred prior to issuance of this Order.

               IT IS FURTHER ORDERED that Borrower and its officers, directors, agents,

representatives, and employees, as well as any others acting on their behalf, are required to return

the Subject Collateral identified in the Complaint, wherever located, to Borrower’s business

locations to 13598 East River Road, Priest Lake, Idaho 83856, or 11785 North Tracey, Hayden,

Idaho 83835, 164 Leeanne Lane, Hayden, Idaho 83835 or such other location within the Judicial

District agreeable to the parties for delivery to TCFIF; and

               IT IS FURTHER ORDERED that Borrower and its officers, directors, agents,

representatives, and employees, as well as any others acting on their behalf, are required to provide

access to TCFIF or its agents to the business premises or whatever premises Borrower has the

Subject Collateral and to turn over possession of the Subject Collateral to TCFIF or its agents.

               IT IS FURTHER ORDERED as a condition precedent to the effectiveness of this

Order, TCFIF shall post a bond in the amount of $1,000.00.

               IT IS FURTHER ORDERED that this Temporary Restraining Order shall expire

on February 17, 2021 at 11:00 a.m. unless otherwise dissolved or extended by this Court.

               This matter is set for a hearing on a preliminary injunction on February 16, 2021

at 11:00 a.m. The hearing shall be conducted via ZOOM videoconference. Court staff will

forward information including a ZOOM link to the parties and plaintiff’s counsel before the

hearing. Any response to the application and entry of a preliminary injunction shall be filed and

served 48 hours before the hearing.


                                                   3
         Case 2:21-cv-00029-BLW Document 15 Filed 02/03/21 Page 4 of 4




       IT IS FURTHER ORDERED that counsel for TCFIF are instructed to serve this order on

Borrower promptly and to file proof of service with the Court.

       This Temporary Restraining Order is issued at 5:36 p.m. MST on February 3, 2021.

                                                    DATED: February 3, 2021


                                                    _________________________
                                                    B. Lynn Winmill
                                                    U.S. District Court Judge




                                               4
